--------------------------------------------------------------------------------

Exhibit10.1


 
 
NOTE PURCHASE AGREEMENT
 


 


 
Dated as of February 24, 2011
 


 
 


 
 
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE I  PURCHASE AND SALE OF NOTE
1
 
Section 1.1
Purchase and Sale of Note
1
 
Section 1.2
Closings
2
       
ARTICLE II  REPRESENTATIONS AND WARRANTIES
2
 
Section 2.1
Representations and Warranties of the Company
2
 
Section 2.2
Representations and Warranties of the Investor
13
       
ARTICLE III  COVENANTS
14
 
Section 3.1
Securities Compliance
14
 
Section 3.2
Registration and Listing
14
 
Section 3.3
Compliance with Laws
14
 
Section 3.4
Keeping of Records and Books of Account
14
 
Section 3.5
Reporting Requirements
15
 
Section 3.6
Other Agreements
15
 
Section 3.7
Use of Proceeds
15
 
Section 3.8
Reporting Status
16
 
Section 3.9
Amendments
16
 
Section 3.10
Distributions
16
 
Section 3.11
Prohibition on Liens
16
 
Section 3.12
Prohibition on Indebtedness
17
 
Section 3.13
Compliance with Transaction Documents
17
 
Section 3.14
Transactions with Affiliates
17
 
Section 3.15
No Merger or Sale of Assets; No Formation of Subsidiaries
17
 
Section 3.16
Payment of Taxes, Etc
18
 
Section 3.17
Corporate Existence
18
 
Section 3.18
Maintenance of Assets
18
 
Section 3.19
No Investments
18
 
Section 3.20
Acquisition of Assets
19
 
Section 3.21
Notices of Certain Events
19
 
Section 3.22
Inspection
19
 
Section 3.23
Material Contracts
19
 
Section 3.24
Insurance
19
 
Section 3.25
Production Report and Lease Operating Statements
20
 
Section 3.26
Operation and Maintenance of Properties
21
 
Section 3.27
Title Information
21
 
Section 3.28
Gas Imbalances, Take-or-Pay or Other Prepayments
21
 
Section 3.29
Right of First Offer; Right of First Refusal
22
 
Section 3.30
Warrant
23
 
Section 3.31
Liquidity
23
       
ARTICLE IV  CONDITIONS
24
 
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Notes at Each Closing
24

 
 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 4.2
Conditions Precedent to the Obligation of the Investor to Close at Each Closing
24
 
Section 4.3
Conditions Precedent to the Obligation of the Investor to Close at the First
Tranche Closing
25
       
ARTICLE V  CERTIFICATE LEGEND
29
 
Section 5.1
Legend
29
       
ARTICLE VI  INDEMNIFICATION
29
 
Section 6.1
General Indemnity
29
 
Section 6.2
Indemnification Procedure
29
       
ARTICLE VII  MISCELLANEOUS
30
 
Section 7.1
Fees and Expenses
30
 
Section 7.2
Specific Performance; Consent to Jurisdiction; Venue
31
 
Section 7.3
Entire Agreement; Amendment
31
 
Section 7.4
Notices
31
 
Section 7.5
Waivers
32
 
Section 7.6
Headings
33
 
Section 7.7
Successors and Assigns
33
 
Section 7.8
No Third Party Beneficiaries
33
 
Section 7.9
Governing Law
33
 
Section 7.10
Survival
33
 
Section 7.11
Publicity
33
 
Section 7.12
Counterparts
34
 
Section 7.13
Severability
34
 
Section 7.14
Further Assurances
34

 
EXHIBITS


Exhibit 1.1A
-
Form of First Tranche Note
Exhibit 1.1B
-
Form of Second Tranche Note
Exhibit 1.1C
-
Form of Advance Request
Exhibit 3.30
-
Form of Warrant



SCHEDULES


Schedule 2.1(c)(i)
-
Authorized Capital Stock
Schedule 2.1(c)(ii)
-
Preemptive or Other Rights
Schedule 2.1(c)(iii)
-
Contracts for Additional Shares
Schedule 2.1(c)(iv)
-
Registration and Anti-Dilution Rights
Schedule 2.1(g)
-
Subsidiaries
Schedule 2.1(h)
-
Material Adverse Effect
Schedule 2.1(i)
-
Undisclosed Liabilities
Schedule 2.1(k)
-
Indebtedness

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Schedule 2.1(m)
-
Litigation
Schedule 2.1(v)
-
Collective Bargaining and Employment Agreements
Schedule 2.1(x)
-
Certain Developments
Schedule 2.1(aa)
-
Equity and Convertible Debt Issuances
Schedule 2.1(bb)
-
Brokers
Schedule 3.11
-
Permitted Liens



 
 
iii

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT, dated as of February 24, 2011 (this “Agreement”),
is by and between BLAST ENERGY SERVICES, INC., a Texas corporation (the
“Company”), and XXXXXXXXX, a Delaware limited liability company (the
“Investor”).
 
The parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF NOTE
 
Section 1.1 Purchase and Sale of Note.
 
(a) Upon the following terms and conditions, the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company, one or more
senior secured promissory notes in an aggregate principal amount of up to
$2,522,111.11.
 
(b) At the First Tranche Closing (as hereafter defined), upon satisfaction of
the terms and conditions set forth in ARTICLE IV, the Company shall issue to the
Investor a promissory note, substantially in the form of Exhibit 1.1A hereto
(the “First Tranche Note”), in the aggregate principal amount of $2,111,111.11,
and the Investor shall advance, as payment in full for the First Tranche Note,
the sum of $2,111,111.11, less the amount of the original issue discount set
forth below (the “First Tranche”) on the date of the First Tranche Closing.  The
Investor is further permitted to deduct and retain from the advance made at the
First Tranche Closing the fees and expenses of the Investor as permitted by
Section 7.1 hereto. The issuance and sale of the First Tranche Note is referred
to herein as the “First Tranche Closing”.  The First Tranche Note shall be
issued on an original issue discount basis, reflecting an unconditional
non-refundable original issue discount in the amount of $211,111.11 for the
period commencing with the First Tranche Closing through the scheduled Maturity
Date, as set forth in the First Tranche Note.
 
(c) At the Second Tranche Closing (as hereafter defined), upon satisfaction of
the terms and conditions set forth in ARTICLE IV and this Section 1.1(c), the
Company shall issue to the Investor a promissory note, substantially in the form
of Exhibit 1.1B hereto (the “Second Tranche Note”; the First Tranche Note and
the Second Tranche Note, collectively, the “Notes”), in the aggregate principal
amount equal to the lesser of $411,000.00 and the amount the Company is
obligated to pay pursuant to the Farmout Agreement (as defined in Section 3.7)
in connection with the completion of and putting into production the Guijarral
Hills Exploitation Project described in the Farmout Agreement (the “Well
Project”), and the Investor shall advance, as payment in full for the Second
Tranche Note such lesser amount, less an unconditional non-refundable original
issued discount in an amount equal to 10% of the principal amount of the Second
Tranche Note (the “Second Tranche”), provided that (i) the Investor shall have
received a written request from the Company at least (5) Business Days (as
defined in the Notes) prior to the requested date of such advance in the form of
Exhibit 1.1C attached hereto (the "Form of Advance Request"); (ii) no Event of
Default (as defined in the Notes) or event that with the passage of time or the
giving of notice, or both, would become an Event of Default shall have occurred
and be continuing; (iii) the Company shall have provided to the Investor
evidence that the Company's interest in the Well Project purchased pursuant to
the Farmout Agreement shall provide to the Company cash flow in an amount at
least equal to the Second Tranche during period commencing on the date of the
Second Tranche Closing and ending on the date that is 240 days thereafter; and
(iv) the Company shall have satisfied such other conditions reasonably requested
by the Investor.  The Investor shall use commercially reasonable efforts to
advance the Second Tranche within three (3) Business Days of satisfaction of the
conditions immediately set forth above. The Investor is permitted to deduct and
retain from the advance made at the Second Tranche Closing the fees and expenses
of the Investor as permitted by Section 7.1 hereto.  The issuance and sale of
the Second Tranche Note is referred to herein as the “Second Tranche
Closing”.  The First Tranche Closing and the Second Tranche Closing are
sometimes referred to collectively herein as the “Closings”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2 Closings.
 
The First Tranche Closing under this Agreement shall take place immediately upon
the execution of this Agreement by the parties hereto and the satisfaction of
the conditions contained in Section 4.2 and Section 4.3 or on such other date as
may be agreed upon in writing by the parties hereto (the “Closing Date”).  The
First Tranche Closing shall take place at the offices of the Investor, 152 West
57th Street, 4th Floor, New York, NY 10:00 a.m., New York time, or at some other
time and location as may be agreed upon by the parties hereto.  At the First
Tranche Closing, the Investor shall advance the First Tranche by wire transfer
of immediately available funds as directed in writing by the Company.  At the
Second Tranche Closing, the Investor shall advance the Second Tranche by wire
transfer of immediately available funds to an account designated by the Company.
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Investor, as of the date
hereof and the date of each Closing (as applicable) hereunder, as follows:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any direct or indirect Subsidiaries (as
defined in Section 2.1(g)) or own securities of any kind in any other entity
except as set forth on Schedule 2.1(g) hereto.  The Company and each such
Subsidiary is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every other jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.  For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
Subsidiaries (taken together as a whole) and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement or any of
the other Transaction Documents (as defined in Section 2.1(b)).
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) Authorization; Enforcement.  The Company and the Subsidiaries (as
applicable) have the requisite corporate or limited liability company power and
authority to enter into and perform this Agreement, the Notes, the Security
Agreement dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by and among the Company, the Subsidiaries and the Investor, those certain
leasehold and fee mortgages dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, collectively,
the “Mortgages”) by and between the Company and the Investor, the Officer’s
Certificate to be delivered by the Company, dated as of the Closing Date (the
“Officer’s Certificate”), [the Patent Security Agreement dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Patent Security Agreement”) by and between the Company
and the Investor,] a letter agreement dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time,
collectively, the “Royalty Payment Agreement”) by and between the Company and
the Investor pursuant to which the Company agrees to pay to the Investor 31% of
the net cash flow earned by the Company from the Well Project, and the guaranty
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty”; this Agreement, the Notes,
the Security Agreement, the Mortgages, the Patent Security Agreement, the
Royalty Payment Agreement and the Guaranty, collectively, the “Transaction
Documents”) to be delivered by each of the Subsidiaries to the Investor, and to
issue and sell the Notes in accordance with the terms hereof.  The execution,
delivery and performance of the Transaction Documents by the Company and the
Subsidiaries and the consummation of the transactions contemplated thereby have
been duly and validly authorized by all necessary corporate or limited liability
company action, and no further consent or authorization of the Company, its
Board of Directors, manager, stockholders or any other third party is
required.  When executed and delivered by the Company and the Subsidiaries, each
of the Transaction Documents shall constitute a valid and binding obligation of
the Company and the Subsidiaries enforceable against the Company and the
Subsidiaries in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c) Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the Closing Date is set forth on
Schedule 2.1(c)(i) hereto.  All of the outstanding shares of the Common Stock
and any other outstanding security of the Company have been duly and validly
authorized.  Except as set forth on Schedule 2.1(c)(ii) hereto, no shares of
Common Stock or any other security of the Company are entitled to preemptive
rights or registration rights and there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  Furthermore, except as set forth on Schedule 2.1(c)(iii)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  Except as set forth on Schedule
2.1(c)(iv) hereto, the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. The Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(d) Issuance of Securities.  The Notes have been duly authorized by all
necessary corporate action and, when paid for or issued in accordance with the
terms hereof, the Notes shall be validly issued and outstanding, free and clear
of all liens, encumbrances and rights of refusal of any kind.
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries, the performance by the Company of
its obligations under the Notes and the consummation by the Company and the
Subsidiaries of the transactions contemplated hereby and thereby, and the
issuance of the Notes as contemplated hereby, do not and will not (i) violate or
conflict with any provision of the Company’s Articles of Incorporation (the
“Articles of Incorporation”) or Bylaws (the “Bylaws”), each as amended to date,
or any Subsidiary’s comparable charter documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries’ respective properties or assets are bound,
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
(other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws)).  Neither the Company nor any of its Subsidiaries is
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or issue and sell the Notes in accordance with the terms hereof (other
than any filings, consents and approvals that may be required to be made by the
Company under applicable state and federal securities laws, rules or regulations
(which if required, shall be filed on a timely basis) and filings to perfect
liens or security interests granted to the Investor pursuant to the Transaction
Documents).  The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for such violations that would not reasonably be
expected to have a Material Adverse Effect.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “Commission”) pursuant to
the reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).  Each Commission Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and the Commission
Documents did not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g) Subsidiaries.  Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least 50% of
the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its other Subsidiaries.  All of the outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued,
and are fully paid and nonassessable.  There are no outstanding preemptive,
conversion or other rights, options, warrants or agreements granted or issued by
or binding upon any Subsidiary for the purchase or acquisition of any shares of
capital stock of any Subsidiary or any other securities convertible into,
exchangeable for or evidencing the rights to subscribe for any shares of such
capital stock.  Neither the Company nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence except as set forth on Schedule 2.1(g) hereto.  Neither the Company nor
any Subsidiary is party to, nor has any knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of any
Subsidiary.  Each subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdictions set forth on Schedule 2.1(g) and
has the requisite corporate or other power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 
 
5

--------------------------------------------------------------------------------

 
 
 
(h) No Material Adverse Change.  Except as set forth on Schedule 2.1(h) hereto,
since September 30, 2010, the Company has not experienced or suffered any
Material Adverse Effect.
 
(i) No Undisclosed Liabilities.  Except as set forth on Schedule 2.1(i) hereto,
since September 30, 2010, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.
 
(j) No Undisclosed Events or Circumstances.  Since September 30, 2010, no event
or circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
 
(k) Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” shall mean, with respect to any Person, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, current swap
agreements, interest rate hedging agreements (including, without limitation,
interest rate and commodity hedging agreements), or other financial products,
(c) all capital lease obligations, (d) all obligations or liabilities secured by
a lien or encumbrance on any asset of such Person, irrespective of whether such
obligation or liability is assumed, (e) all obligations for the deferred
purchase price of assets, together with trade debt and other accounts payable
that exceed $50,000 in the aggregate in any fiscal year, (f) all synthetic
leases, (g) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any capital stock or other equity securities issued
by such Person, (h) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances, drafts or similar documents or
instruments issued for such Person’s account, (i) indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer to the extent such Person is liable therefore as a result of such
Person’s ownership interest in such entity, except to the extent that the terms
of such indebtedness expressly provide that such Person is not liable therefore
or such Person has no liability therefore as a matter of law, (j) trade debt and
other account payables which remain unpaid more than sixty (60) days past the
invoice date, and (k) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse) any of the foregoing obligations of any other Person;
provided, however, Indebtedness shall not include (I) usual and customary trade
debt and other accounts payable incurred in the ordinary course of business less
than sixty (60) days past the invoice date and (II) endorsements for collection
or deposit in the ordinary course of business.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.  “Person” means any
individual, sole proprietorship, joint venture, partnership, corporation,
limited liability company, association, joint-stock company, unincorporated
organization, cooperative, trust, estate, governmental entity or any other
entity of any kind or nature whatsoever.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(l) Title to Assets.  Each of the Company and the Subsidiaries has good and
valid title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated on Schedule 3.11
hereto.  Any leases of the Company and each of its Subsidiaries are valid and
subsisting and in full force and effect.  Pursuant to, and upon execution and
delivery of, the Security Agreement [and the Patent Security Agreement], the
Company and its Subsidiaries shall have granted to the Investor a perfected,
first priority security interest in substantially all of the assets of the
Company and the Subsidiaries.
 
(m) Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would reasonably be expected, if adversely
determined, to have a Material Adverse Effect.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any
officers or directors of the Company or Subsidiary in their capacities as such,
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(n) Compliance with Law.  The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except
such that, individually or in the aggregate, the noncompliance therewith could
not reasonably be expected to have a Material Adverse Effect.  The Company and
each of its Subsidiaries have all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(o) Taxes.  The Company and each of the Subsidiaries has accurately prepared and
filed (or validly extended) all federal, state and other tax returns required by
law to be filed by it, has paid or made provisions for the payment of all taxes
shown to be due and all additional assessments, and adequate provisions have
been and are reflected in the financial statements of the Company and the
Subsidiaries for all current taxes and other charges to which the Company or any
Subsidiary is subject and which are not currently due and payable.  None of the
federal income tax returns of the Company or any Subsidiary have been audited by
the Internal Revenue Service.  The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
(p) Disclosure.  To the Company’s knowledge, neither this Agreement or the
Schedules hereto nor any other documents, certificates or instruments furnished
to the Investor by or on behalf of the Company or any Subsidiary in connection
with the transactions contemplated by this Agreement, taken together as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.
 
(q) Environmental Compliance.  Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and each of its Subsidiaries have
obtained all approvals, authorization, certificates, consents, licenses, orders
and permits or other similar authorizations of all governmental authorities, or
from any other person, that are required under any Environmental
Laws.  “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in
nature.  Except as would not reasonably be expected to have a Material Adverse
Effect, the Company has all necessary governmental approvals required under all
Environmental Laws as necessary for the Company’s business or the business of
any of its Subsidiaries.  The Company and each of its Subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its Subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
 
8

--------------------------------------------------------------------------------

 
 
 
(r) Books and Records; Internal Accounting Controls.  The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and its Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(s) Material Agreements.  Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and each of its Subsidiaries have performed
all obligations required to be performed by them to date under any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission or any other
material contract, material instrument, material agreement, material commitment,
material obligation, material plan or material arrangement to which the Company
or any Subsidiary is a party or by which the Company’s or any Subsidiary’s
properties or assets are bound (the “Material Agreements”).  Neither the Company
nor any of its Subsidiaries has received any notice of default under any
Material Agreement, which has not been waived or cured.  Neither the Company nor
any of its Subsidiaries is currently in default under any Material Agreement now
in effect.
 
 
9

--------------------------------------------------------------------------------

 
 
 
(t) Transactions with Affiliates.  There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.
 
(u) Securities Act of 1933.  The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Notes hereunder.  Neither the Company nor anyone acting
on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Notes or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Notes under the registration provisions of
the Securities Act and applicable state securities laws, and neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Notes.  The Company is not, and has not been for a period
of more than 12 months prior to the date of the issuance of any Notes, an issuer
identified in Rule 144(i)(l) under the Securities Act.   Neither the Company,
nor any of its directors, officers or controlling persons, has taken or will, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in, or which has constituted,
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the securities issued or issuable in connection with the
transactions contemplated hereunder.
 
(v) Employees.  Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(v) hereto.  Except as set forth on Schedule 2.1(v)
hereto, neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Commission Documents that is not so
disclosed.  No officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, has terminated or, to the
knowledge of the Company, has any present intention of terminating his or her
employment or engagement with the Company or any Subsidiary.
 
 
10

--------------------------------------------------------------------------------

 
 
 
(w) Intellectual Property.  The Company and each of the Subsidiaries owns, or
possesses the rights to use, all patents (and any patentable improvements
thereof), trademarks, service marks, trade names, domain names, copyrights and
websites (or copyrightable derivative works thereof), and intellectual property
rights relating thereto (to any of the foregoing list, whether or not
registered), licenses and authorizations which are necessary for the conduct of
its business as now conducted without infringement or any conflict with the
rights of others.
 
(x) Absence of Certain Developments.  Except as set forth on Schedule 2.1(x)
hereto, since September 30, 2010, neither the Company nor any Subsidiary has:
 
(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;
 
(ii) borrowed any amount in excess of $50,000 or incurred or become subject to
any other liabilities in excess of $50,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii) discharged or satisfied any lien or encumbrance in excess of $50,000 or
paid any obligation or liability (absolute or contingent) in excess of $50,000,
other than current liabilities paid in the ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $25,000 individually or $50,000 in the aggregate;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $50,000, except in the ordinary
course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $50,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or pursuant to nondisclosure agreements;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
 
11

--------------------------------------------------------------------------------

 
 
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;
 
(x) entered into any material transaction, whether or not in the ordinary course
of business;
 
(xi) made charitable contributions or pledges in excess of $5,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(y) Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon either Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
(z) ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its
Subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Notes will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) or in connection with which a tax could be imposed
pursuant to Section 4975 of the Internal Revenue Code of 1986, as amended.  As
used in this Section 2.1(z), the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.
 
(aa) No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Notes pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Notes
pursuant to Regulation D and Rule 506 thereof under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Notes to be integrated with other
offerings.  The Company does not have any registration statement pending before
the Commission or currently under the Commission’s review and, except as set
forth on Schedule 2.1(aa), since September 30, 2010 the Company has not offered
or sold any of its equity securities or debt securities convertible into shares
of Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
 
 
(bb) Broker’s Fees.  Except to the extent set forth on Schedule 2.1(bb) hereto,
neither the Company nor any Subsidiary has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Transaction
Documents.
 
(cc) Foreign Asset Control Regulations, etc.  Neither the purchase of the Notes
by the Investor nor any use of the proceeds thereof will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.  None
of the Company or the Subsidiaries (i) is a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (ii)
engages in any dealings or transactions with any such Person.  The Company and
the Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.  No proceeds of the purchase of the Notes by the Investor will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company or the Subsidiaries.
 
Section 2.2 Representations and Warranties of the Investor.
 
The Investor hereby represents and warrants to the Company as of the date hereof
and as of the date of each Closing that the Investor is purchasing the Notes
solely for its own account and not with a view to or for sale in connection with
distribution.  The Investor does not have a present intention to sell any of the
Notes, nor a present arrangement (whether or not legally binding) or intention
to effect any distribution of any of the Notes to or through any Person;
provided, however, that by making the representations herein, the Investor does
not agree to hold the Notes for any minimum or other specific term and reserves
the right to dispose of the Notes at any time in accordance with Federal and
state securities laws applicable to such disposition. The Investor further
represents and warrants to the Company as of the date hereof and as of the date
of each Closing that (i) the Investor has such knowledge and experience in
financial and business matters that the Investor is capable of evaluating the
merits and risks of the proposed investment in the Notes; (ii) the Investor
understands that the Notes may not be sold, transferred or otherwise disposed of
by it without registration under the Securities Act and any applicable state
securities laws, or an exemption therefrom, and that in the absence of an
effective registration statement covering such securities or an available
exemption from registration, the Investor may be required to hold such
securities indefinitely; and (iii) the Investor is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
COVENANTS
 
The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its assignees.  Unless otherwise set forth in the
covenants in this ARTICLE III, such covenants shall survive each of the Closings
hereunder until the Notes are paid in full and the Investor has no obligation
(contingent or otherwise) to advance funds hereunder.
 
Section 3.1 Securities Compliance.
 
The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Notes to the Investor or subsequent holders.
 
Section 3.2 Registration and Listing.
 
The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act.  The Company will take all action necessary to continue
the listing or trading of its Common Stock on the OTC Bulletin Board, the New
York Stock Exchange, the NYSE Alternext Exchange, the Nasdaq Capital Markets,
the Nasdaq Global Markets, or the Nasdaq Global Select Market.  Upon the request
of the Investor, the Company shall deliver to the Investor a written
certification of a duly authorized officer as to whether it has complied with
such requirements.
 
Section 3.3 Compliance with Laws.
 
The Company shall comply in all material respects, and cause each Subsidiary to
comply in all material respects, with all applicable laws, rules, regulations
and orders of any governmental authority, including without limitation, all
securities law, rules and regulations and timely make all filings required by
any such laws, rules and regulations..
 
Section 3.4 Keeping of Records and Books of Account.
 
The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.  Upon request of
Investor, the Company shall furnish to Investor any and all books and records or
any other information reasonably requested by Investor relating to the financial
condition to the Company, the technology of the Company or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
 
 
Section 3.5 Reporting Requirements.
 
The Company shall furnish the following to the Investor so long as the Investor
shall be obligated hereunder to purchase the Notes or shall beneficially own
Securities:
 
(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is or would have been required to be filed with the
Commission;
 
(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is or would have been required to be filed with the
Commission;
 
(c) Current Reports filed with the Commission on Form 8-K as soon as practical
after the document is or would have been required to be filed with the
Commission;
 
(d) Copies of any other filings filed or required to be filed with the
Commission as soon as practical after the document is or would have been
required to be filed with the Commission;
 
(e) Copies of all notices, information and proxy statements in connection with
any meetings that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock; and
 
(f) Within five (5) Business Days of Investor’s request, copies of any other
reports, information or filings reasonably requested by the Investor from time
to time.
 
Section 3.6 Other Agreements.
 
The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right or ability to perform of the
Company under any Transaction Document.
 
Section 3.7 Use of Proceeds.
 
The proceeds from the sale of the Notes hereunder shall be used by the Company
(i) to repay indebtedness to Sun Resources Texas, Inc. (“Sun Resources”) in the
principal amount of $260,000.00, together with all interest accrued thereon;
(ii) to purchase from Solimar Energy LLC (“Solimar”) and Neon Energy Corporation
(“Neon”) a fifty percent interest in that certain lease identified in that
certain Guijarral Hills Farmout Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Farmout Agreement”)
among the Company, Solimar and Neon for a purchase price not to exceed
$1,400,000.00; and (iii) to pay fees and expenses incurred in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents.  In no event shall the proceeds be used to redeem any Common Stock or
securities convertible, exercisable or exchangeable into Common Stock or to
settle any outstanding litigation.
 
 
15

--------------------------------------------------------------------------------

 
 
 
Section 3.8 Reporting Status.
 
The Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.  The Company shall promptly disclose on Form 8-K the occurrence of
any Material Adverse Effect or any event that could reasonably be expected to
cause a Material Adverse Effect.
 
Section 3.9 Amendments.
 
The Company shall not amend or waive any provision of its Articles of
Incorporation or Bylaws in any way that would adversely affect exercise or other
rights of the holder of the Notes.
 
Section 3.10 Distributions.
 
The Company agrees that it shall not, and shall not permit any Subsidiary to,
(i) declare or pay any dividends or make any distributions (by reduction of
capital or otherwise) to any holder(s) of Common Stock or other equity security
of the Company or any Subsidiary (or security convertible into or exercisable
for Common Stock) or set aside or otherwise deposit or invest any sums for such
purpose, or (ii) redeem, retire, defease, purchase or otherwise acquire for
value, directly or indirectly, any Common Stock or other equity security of the
Company or any Subsidiary or set aside or otherwise deposit or invest any sums
for such purpose.
 
Section 3.11 Prohibition on Liens.
 
The Company shall not, and shall not permit its Subsidiaries to, enter into,
create, incur, assume, suffer or permit to exist any lien, security interest,
mortgage, pledge, charge, claim or other encumbrance of any kind (collectively,
“Liens”) on or with respect to any of its assets, now owned or hereafter
acquired or any interest therein or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect any financing statement or
other similar notice of any Lien with respect to such assets, other than
Permitted Encumbrances.  “Permitted Encumbrances” means the individual and
collective reference to the following: (a) Liens for taxes, assessments and
other governmental charges or levies not yet due or Liens for taxes, assessments
and other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP;
(b) Liens imposed by law which were incurred in the ordinary course of the
Company’s business, such as carriers’, warehousemen’s and mechanics’ Liens,
statutory landlords’ Liens, and other similar Liens arising in the ordinary
course of the Company’s business, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) the Liens set forth in Schedule 3.11 hereto in
effect on the date hereof; and (d) the Liens of Investor set forth in the
Transactions Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
 
Section 3.12 Prohibition on Indebtedness.
 
The Company shall not, and shall not permit any Subsidiary to, enter into,
create, incur, assume, suffer, become or be liable for in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse
or otherwise become responsible for (directly or indirectly), any Indebtedness,
performance, obligations or dividends of any other Person, other than (i)
Indebtedness existing on the date hereof and disclosed in Schedule 2.1(k) to
this Agreement, (ii) Indebtedness in favor of the Investor and (iii)
Indebtedness that is subordinate to the obligations of the Company to the
Investor under the Notes and the other Transactions Documents pursuant to a
subordination agreement in form and substance reasonably acceptable to the
Investor.
 
Section 3.13 Compliance with Transaction Documents.
 
The Company shall, and shall cause its Subsidiaries to, comply with their
respective obligations under the Notes and the other Transaction Documents.
 
Section 3.14 Transactions with Affiliates.
 
The Company shall not, and shall not permit its Subsidiaries to, directly or
indirectly, (i) purchase, acquire or lease any property from, or sell, transfer
or lease any property to any officer, director, agent, employee or any Affiliate
of the Company or any Subsidiary, or (ii) make any payments of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, director, agent, employee, or other Affiliate
of Company or any Subsidiary, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, agent or such employee or, to the knowledge of
the Company, any entity in which any officer, director, agent or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than (i) for payment of reasonable salary for services actually
rendered, as approved by the Board of Directors of the Company as fair and
reasonable in all respects to the Company or the applicable Subsidiary and upon
terms no less favorable to the Company or such Subsidiary that the Company or
such Subsidiary would obtain in a comparable arm’s length transaction with an
unaffiliated person, and (ii) reimbursement for expenses incurred on behalf of
the Company in the ordinary course of and pursuant to the reasonable
requirements of the business or any Subsidiary.
 
Section 3.15 No Merger or Sale of Assets; No Formation of Subsidiaries.
 
The Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) merge into or with or consolidate with any other Person (other
than into the Company or a Subsidiary of the Company) or permit any other Person
(other than the Company or a Subsidiary of the Company) to merge into or with or
consolidate with it, provided that if any such consolidation or merger involves
the Company, then the Company must be the survivor of such consolidation or
merger; (ii) sell, issue, assign, lease, license, transfer, abandon or otherwise
dispose of any or all of its assets (other than inventory in the ordinary course
of business); (iii) in any way or manner alter its organizational structure or
effect a change of entity (except as expressly permitted in this Agreement);
(iv) form or create any subsidiary or become a partner in any partnership or
joint venture, or make any acquisition of any interest in any Person or acquire
substantially all of the assets of any Person, other than pursuant to the
Farmout Agreement; (v) wind up, liquidate or, subject to the proviso in Section
3.17 below, dissolve or (vi) agree to do any of the foregoing.
 
 
17

--------------------------------------------------------------------------------

 
 
 
Section 3.16 Payment of Taxes, Etc.
 
The Company shall, and shall cause each of its Subsidiaries to, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and the Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or such Subsidiaries shall have set aside on its
books adequate reserves with respect thereto, and provided, further, that the
Company and such Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
Section 3.17 Corporate Existence.
 
The Company shall, and shall cause each of its Subsidiaries to, maintain in full
force and effect its corporate existence, rights and franchises and all licenses
and other rights to use property owned or possessed by it and reasonably deemed
to be necessary to the conduct of its business; provided, however, that the
Company may dissolve or cause one or more of its Subsidiaries to merge or
consolidate with the Company or any of its other Subsidiaries, provided that if
any such consolidation or merger involves the Company, then the Company must be
the survivor of such consolidation or merger.
 
Section 3.18 Maintenance of Assets.
 
The Company shall, and shall cause its Subsidiaries to, keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto.
 
Section 3.19 No Investments.
 
The Company shall not, and shall not permit any Subsidiary to, make or suffer to
exist any Investments or commitments therefor, other than Investments made in
the ordinary course of business and investments existing on the Closing Date by
the Company in the Subsidiaries.  “Investment” means, with respect to any
Person, (i) all investments (by capital contribution or otherwise) in any other
Person, (ii) any extension of credit, loan or advance, or (iii) any purchase or
repurchase of stock or other ownership interest, Indebtedness or all or a
substantial part of the assets or property of any Person, bonds, notes,
debentures or other securities, or otherwise, and whether existing on the date
of this Agreement or thereafter made, but such term shall not include the cash
surrender value of life insurance policies on the lives of officers or
employees, excluding amounts due from customers for services or products
delivered or sold in the ordinary course of business.
 
 
18

--------------------------------------------------------------------------------

 
 
 
Section 3.20 Acquisition of Assets.
 
In the event the Company or any Subsidiary acquires any assets or other
properties, without limiting or impairing the limitations set forth in Section
3.19 above, such assets or properties shall constitute a part of the Collateral
(as defined in the Security Agreement) and the Company shall take all action
necessary to perfect the Investor’s security interest in such assets or
properties.
 
Section 3.21 Notices of Certain Events.
 
The Company shall promptly notify the Investor of any event or events that have
had or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company.
 
Section 3.22 Inspection.
 
The Company, upon reasonable notice, shall permit Investor and its duly
authorized representatives or agents to visit any of the Company’s properties
and inspect any of its assets or books and records, to examine and make copies
of its books and records and to discuss its affairs, finances, technology and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Investor may designate.
 
Section 3.23 Material Contracts.
 
The Company shall, and shall cause each of its Subsidiaries to, comply with and
perform all obligations required to be performed by them to date under any
Material Agreement.  The Company shall not, and shall not permit any Subsidiary
to, amend, supplement or otherwise modify the Farmout Agreement, that certain
Compromise Settlement and Release Agreement dated as of September 17, 2008 among
the Company, Eagle Domestic Drilling Operations LLC and Quicksilver Resources,
Inc. or the Sugar Valley Agreement (as defined in Section 4.3(s)).
 
Section 3.24 Insurance.
 
The Company shall, and will cause each Subsidiary to:
 
(a) have (i) all insurance policies sufficient for the compliance by each of
them with all material governmental requirements and all Material Agreements and
(ii) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Company and the Subsidiaries.  The Company
shall deliver (or cause to be delivered) copies of all such policies to the
Investor with an endorsement naming the Investor as a lender loss payee (under a
satisfactory the Investor’s lender loss payable endorsement) or additional
insured, as appropriate.  Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than 30 days prior written
notice to the Investor in the event of cancellation of the policy for any reason
whatsoever; and
 
 
19

--------------------------------------------------------------------------------

 
 
 
(b) give to the Investor prompt notice of any loss of the Company or any
Subsidiary exceeding $25,000 covered by such insurance.  So long as no Event of
Default (as defined in the Notes) has occurred and is continuing, the Company or
such Subsidiary shall have the exclusive right to adjust any losses payable
under any such insurance policies which are less than $25,000.  Following the
occurrence and during the continuation of an Event of Default, or in the case of
any losses payable under such insurance exceeding $25,000, the Investor shall
have the right to adjust any losses payable under any such insurance policies,
without any liability to the Company and the Subsidiaries whatsoever in respect
of such adjustments except for the liability of the Investor for its gross
negligence or willful misconduct.  Any monies received as payment for any loss
under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Investor to be applied at the
option of the Investor either to the prepayment (or held as cash collateral for)
of the amounts outstanding under the Notes or to be disbursed to Company or such
Subsidiary under staged payment terms satisfactory to the Investor for
application to the cost of repairs, replacements, or restorations; provided,
however, that, with respect to any such monies in an aggregate amount during any
12 consecutive month period not in excess of $50,000, so long as (i) no Event of
Default shall have occurred and be continuing, (ii) the Company or the
Subsidiary shall have given the Investor prior written notice of the Company’s
or such Subsidiary’s intention to apply such monies to the costs of repairs,
replacement, or restoration of the property which is the subject of the loss,
destruction, or taking by condemnation, (iii) the monies are held in a cash
collateral account in which the Investor has a perfected first-priority security
interest, and (iv) the Company or the Subsidiaries complete such repairs,
replacements, or restoration within 180 days after the initial receipt of such
monies, the Company and the Subsidiaries shall have the option to apply such
monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation unless
and to the extent that such applicable period shall have expired without such
repairs, replacements, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be paid to the Investor and
applied (or held as collateral) as set forth above.
 
Section 3.25 Production Report and Lease Operating Statements.
 
Within 40 days after the end of each production month (unless for gas, then
within 60 days after the end of each production month), (i) a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Company’s and each Subsidiary’s Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, and internet access to the Company, real time reports of
sales of production, and (ii) a statement from the “first purchaser” setting
forth the volumes of hydrocarbons sold, the price received and Company’s or the
Subsidiaries’ share of the proceeds.
 
 
20

--------------------------------------------------------------------------------

 
 
 
Section 3.26 Operation and Maintenance of Properties.
 
The Company, at its own expense, shall, and shall cause each Subsidiary to:
 
(a) operate its Oil and Gas Properties and other material properties or, in the
case of non-operated properties, use its reasonable best efforts to, cause such
Oil and Gas Properties and other material properties to be operated in a careful
and efficient manner, as would an ordinarily prudent operator under the same or
similar circumstances, in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all governmental requirements, including, without limitation, applicable pro
ration requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other governmental authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom and the
plugging of wells and such other obligations as contemplated by any of the
Transaction Documents, except, in each case, where the failure to comply could
not reasonably be expected to have a Material Adverse Effect;
 
(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including, without limitation, all equipment, machinery and
facilities;
 
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases of whatever type or kind or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;
 
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material properties; and
 
(e) to the extent none of the Company or the Subsidiaries is the operator of any
property, the Company shall use reasonable efforts to cause the operator to
comply with this Section 3.26.
 
Section 3.27 Title Information.
 
Upon request of the Investor (at its sole discretion), the Company will deliver
or caused to be delivered title information in form and substance acceptable to
the Investor covering Oil and Gas Properties, now owned or hereafter acquired.
 
Section 3.28 Gas Imbalances, Take-or-Pay or Other Prepayments.
 
The Company shall not, and shall not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Company or any Subsidiary that would require the Company or
such Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed one half billion cubic
feet of gas in the aggregate.
 
 
21

--------------------------------------------------------------------------------

 
 
 
Section 3.29 Right of First Offer; Right of First Refusal.
 
(a) If the Company or any Subsidiary shall desire to raise new capital by the
issuance of any Indebtedness or equity interests (i) during the period
commencing on the date of this Agreement and ending on the date that is one year
after the last maturity date of any of the Notes or (ii) for so long as the
Company is paying royalties to the Investor pursuant to the Royalty Payment
Agreement (as defined in Section 2.1(b) hereof), then the Company or such
Subsidiary shall notify the Investor thereof in writing (an “Offer Notice”) and
the Investor shall, not later than five (5) Business Days after its receipt of
such Offer Notice, present to the Company or such Subsidiary in writing the
terms and conditions pursuant to which the Investor will purchase such
Indebtedness or equity interests (the “Offer Proposal”).  If the Company or such
Subsidiary and the Investor are not able to agree on the terms of the issuance
of such Indebtedness or equity interests within five (5) Business Days after the
delivery of such Offer Proposal, the Company or such Subsidiary shall be
permitted to negotiate with unaffiliated third parties for the issuance of such
Indebtedness or equity securities.  If the Company or such Subsidiary and the
Investor are able to agree on the terms of the issuance of such Indebtedness or
equity interests, then the Company or such Subsidiary and the Investor shall
consummate such transaction within twenty (20) Business Days thereafter.
 
(b) If the Company or such Subsidiary has complied with the requirements set
forth in Section 3.29(a), in the event that the Company or such Subsidiary and
the Investor do not agree on the terms of the issuance of such Indebtedness or
equity interests or the Investor elects  not to make an Offer Proposal within
the time period set forth in Section 3.29(a), the Company or such Subsidiary
may, for a period ninety (90) days (the “Offer Period”), attempt to identify an
unaffiliated third party to provide such new capital to the Company or such
Subsidiary (a “Third Party Investor”); provided, however, that the terms and
conditions offered to any Third Party Investor shall be no more favorable to the
Third Party Investor than the terms set forth in the Offer Proposal.  In the
event that the Company or such Subsidiary identify a Third Party Investor during
the Offer Period, the Company or such Subsidiary shall give to the Investor a
written notice of the Company’s or such Subsidiary’s intention to enter into a
transaction with a Third Party Investor (a “Notice of Intent”) stating the terms
and conditions of such transaction (which terms shall comply with the proviso of
the immediately preceding sentence); provided, that if the Company provides
evidence reasonably satisfactory to the Investor that such Third Party Investor
is not an affiliate of the Company or any of the Company’s Subsidiaries, then
the Company shall not be required to provide to the Investor the name of such
Third Party Investor.  The Company or such Subsidiary shall attach to the Notice
of Intent a duplicate original of the offer from the Third Party Investor, and
the Notice of Intent shall include evidence demonstrating the Third Party
Investor’s capability to consummate such transaction and the nature of the
offer.  The Investor shall then have the option to purchase, at the price and on
the terms set forth in the Notice of Intent, the Indebtedness or equity
interests offered thereby.  The Investor may accept such offer by delivering
written notice to the Company or such Subsidiary not later than five (5)
Business Days after the Investor’s receipt of the Notice of Intent.  If the
Investor does not elect to accept such offer within the time period set forth
herein, the Company or such Subsidiary may consummate the transaction with the
Third Party Investor, upon terms, including price, which are no more favorable
to the Third Party Investor than those specified in the Notice of Intent.  The
closing of any purchase of Indebtedness or equity interests by a Third Party
Investor must take place within twenty (20) Business Days of the expiration of
the Investor’s option to accept such offer under this Section 3.29(b) and, if
the closing relates in whole or in part to the purchase of Indebtedness that
will not be subordinate to the obligations of the Company to the Investor under
the Notes and the other Transaction Documents pursuant to a subordination
agreement in form and substance acceptable to the Investor, the proceeds of
thereof are sufficient to pay in full the obligations of the Company to the
Investor under the Notes.
 
 
22

--------------------------------------------------------------------------------

 
 
 
Section 3.30 Warrant.
 
If the Well Project fails to achieve an initial production average of at least
350 barrels of oil equivalent per day for the period commencing on the first day
on which the Well Project is at full production (it being understood that full
production shall be measured as the highest production the Well Project achieves
within the first 60 days following the date the Well Project begins producing)
and ending on the 30th day thereafter, the Company shall issue to the Investor a
common stock purchase warrant, in substantially the form attached hereto as
Exhibit 3.30, to purchase 12,000,000 shares of common stock, par value $0.001
per share, of the Company (the “Common Stock”), as shall be appropriately
adjusted for any stock split, stock dividend or similar transaction, at the
exercise price and upon the terms and conditions set forth therein.  The
Investor agrees not to buy, sell, sell short (each a “Stock Transaction”) or
advise any person to make any Stock Transaction in the Company’s common stock in
the open market during the period beginning ten (10) Trading Days (as defined in
the Warrants) prior to the pricing of the Warrants and ending on the date such
Warrants are priced (as described therein).
 
Section 3.31 Liquidity.
 
The Company shall maintain at all time not less than the lesser of (i) $100,000
and (ii) $100,000 minus Additional Expenses (as defined below) approved by the
Investor and paid to the Company (the lesser of in amounts in clauses (i) and
(ii), the “Minimum Balance”) on deposit in an account with respect to which the
Investor has a first priority perfected security interest (the “Liquidity
Account”).  On the first Business Day of each month, if after the payment of all
amount due under the Notes on such first Business Day the amount on deposit in
the Liquidity Account exceeds the Minimum Deposit, then the Investor shall cause
to be paid to the Company from the Liquidity Account such excess.  For purposes
of this Agreement, “Additional Expenses” shall mean an amount, not to exceed
$80,000 in one or more draws in the aggregate, requested by the Company in
writing (such writing to include satisfactory evidence to the Investor of the
Company’s need for such amount and such other information as the Investor may
reasonably request) for the payment of the Company’s obligations under the
Farmout Agreement.  If the Investor approves any Additional Expenses, then the
Investor shall cause to be paid to the Company from the Liquidity Account the
amount of such approved Additional Expenses.
 
 
23

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Notes at Each Closing.
 
The obligation hereunder of the Company to close and issue and sell the Notes to
the Investor at each Closing is subject to the satisfaction or waiver, at or
before such Closing of the conditions set forth below.  These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(a) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(b) Delivery of Note Amount.  The Investor shall have advanced the funds as
payment for the purchase price of the applicable Notes on the date of such
Closing.
 
(c) Delivery of Transaction Documents.  The Transaction Documents to which the
Investor is a party shall have been duly executed and delivered by the Investor
to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Investor to Close at
Each Closing.
 
The obligation hereunder of the Investor to purchase the Notes and consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before each Closing, of each of the conditions set forth
below.  These conditions are for the Investor’s sole benefit and may be waived
by the Investor at any time in its sole discretion.
 
(a) Accuracy of Representations and Warranties.  Each of the representations and
warranties of the Company and the Subsidiaries in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date of the Closing, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date.
 
(b) Event of Default.  No Event of Default (as defined in the Notes) shall have
occurred and be continuing.
 
(c) Performance.  The Company and each Subsidiary shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the other Transaction Documents to
be performed, satisfied or complied with by the Company and each Subsidiary at
or prior to the date of the applicable Closing.
 
 
24

--------------------------------------------------------------------------------

 
 
 
(d) No Suspension, Etc.  At any time prior to the First Tranche Closing and the
Second Tranche Closing, as applicable, trading in the Common Stock shall not
have been suspended by the Commission or OTC Bulletin Board Market, and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the OTC Bulletin Board Market, nor shall
a banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of the Investor, makes it
impracticable or inadvisable to purchase the Notes.
 
(e) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(f) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(g) Notes.  The Company shall have delivered to the Investor the applicable
Note.
 
(h) Material Adverse Effect.  No Material Adverse Effect shall have occurred
since September 30, 2010.
 
(i) Payment of Investor’s Expenses.  The Company shall have paid the fees and
expenses described in Section 7.1 of this Agreement.
 
Section 4.3 Conditions Precedent to the Obligation of the Investor to Close at
the First Tranche Closing.
 
In addition to the conditions set forth in Section 4.2, the obligation hereunder
of the Investor to purchase the First Tranche Note and consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver, at or before the First Tranche Closing, of each of the conditions set
forth below.  These conditions are for the Investor’s sole benefit and may be
waived by the Investor at any time in its sole discretion
 
(a) Opinion of Counsel.  The Investor shall have received an opinion of counsel
to the Company, dated the date of the Closing, reasonably acceptable to counsel
to the Investor.
 
 
25

--------------------------------------------------------------------------------

 
 
 
(b) Notes and Transaction Documents.  The Company shall have delivered to the
Investor the First Tranche Note, and the Company and the Subsidiaries shall have
duly executed and delivered the other Transaction Documents to the Investor, and
the Investor shall have received such title information as the Investor may
require, satisfactory to the Investor, setting forth the status of title to the
Company’s interest in any Oil and Gas Property owned by Company or any
Subsidiary which is subject to the Liens existing or to exist under the terms of
the Security Agreement or the Mortgages.  For the purposes of this Agreement,
“Oil and Gas Properties” means (a) all rights, titles, interests and estates now
or hereafter acquired directly or indirectly through ownership in other entities
or otherwise in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, mineral fee interests, overriding royalty
and royalty interests, net profit interests and production payment interests,
including any reserved or residual interests of whatever nature (the
“Hydrocarbon Interests”); (b) any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights (the “Properties”)
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any governmental authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of oil, gas,
casing head gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all products refined or separated
therefrom (“Hydrocarbons”) from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property and including any
and all oil wells, gas wells, injection wells, disposal wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
(c) Deposit Account Control Agreement.  The Investor shall have received Deposit
Account Control Agreements for each deposit account of the Company and the
Subsidiaries, which shall be in form and substance satisfactory to the Investor
in its sole discretion.
 
 
26

--------------------------------------------------------------------------------

 
 
 
(d) Good Standing Certificates, etc.  The Investor shall have received
certificates of the appropriate governmental agencies with respect to the
existence, qualification and good standing of the Company and the Subsidiaries.
 
(e) Secretary’s Certificate.  The Company and the Subsidiaries shall have
delivered to the Investor secretary’s certificates, dated as of the Closing, as
to (i) the resolutions approving the transactions contemplated hereby and by the
Transaction Documents, (ii) the respective organizational documents of the
Company and the Subsidiaries, each as in effect at the Closing, and (iii) the
authority and incumbency of the officers of the Company and the Subsidiaries
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.
 
(f) Officer’s Certificate.  On the date of the Closing, the Company shall have
delivered to the Investor a certificate signed by an executive officer on behalf
of the Company, dated as of the date of the Closing, confirming the accuracy of
the Company’s representations, warranties and covenants as of such date and
confirming the compliance by the Company with the conditions precedent set forth
in this Section 4.2 as of the date of such Closing.
 
(g) Material Adverse Effect.  No Material Adverse Effect shall have occurred
since September 30, 2010.
 
(h) Due Diligence.  The Company shall have permitted Investor to make such
inspections as the Investor deems reasonably appropriate and the Investor is
satisfied, in its reasonable discretion, with the results thereof.  Such audits
and inspections by the Investor shall not affect any of the representations and
warranties made by the Company in this Agreement and shall not, under any
circumstances constitute a waiver of the Investor’s indemnification rights under
ARTICLE VI hereof, or otherwise relieve the Company of any liability thereunder.
 
(i) Payment of Investor’s Expenses.  The Company shall have paid the fees and
expenses described in Section 7.1 of this Agreement.
 
(j) UCC Financing Statements; Mortgages.  On or prior to the date of the
Closing, the Company and the Subsidiaries shall have filed (or authorized the
filing of) all UCC and similar financing statements and all Mortgages, each in
form and substance satisfactory to the Investor, at the appropriate offices to
create a valid and perfected first priority security interest in the Collateral
(as defined in the Security Agreement).
 
(k) Consents.  The Company shall have obtained all consents, approvals, or
waivers from all governmental authorities, third parties and Company security
holders necessary (i) for the execution, delivery and performance of this
Agreement and the Transaction Documents and the transactions contemplated hereby
and thereby and (ii) to not trigger any preemptive rights, rights of first
refusal, put or call rights or obligations, anti-dilution rights or similar
rights that any holder of the Company’s securities may have with respect to the
execution, delivery and performance of this Agreement and each of the
Transaction Documents and all transactions contemplated hereby and thereby, all
without material cost or other adverse consequences to the Company.
 
 
27

--------------------------------------------------------------------------------

 
 
 
(l) Payoff Letter.  A letter, in form and substance satisfactory to the
Investor, from Sun Resources setting forth the amount necessary to repay in full
all of the obligations of the Company owing to Sun Resources and obtain a
release of all of the Liens existing in favor of Sun Resources in and to the
properties and assets of the Company, together with termination statements and
other documentation evidencing the termination by Sun Resources of its Liens in
and to the properties and assets of the Company.
 
(m) Farmout Agreement.  The Investor shall have received a copy of the Farmout
Agreement executed by the Company, Solimar and Neon, which shall be (i) in form
and substance satisfactory to the Investor, and shall provide, among other
things, that payments thereunder to be made to the Company shall be paid to an
account designated by the Investor and (ii) certified by an executive officer of
the Company as being in full force and effect.
 
(n) Insurance.  The Investor shall have received a certificate of insurance
coverage for Company and the Subsidiaries (or other evidence of insurance
coverage acceptable to the Investor) showing that Company and the Subsidiaries
are carrying insurance in accordance with Section 3.24 hereof.
 
(o) Operating Agreements.  The Investor shall have received copies of the
operating agreements for the Oil and Gas Properties which are part of the
Collateral (as defined in the Security Agreement) and, with respect to each
operating agreement, the operator party thereto shall agree to pay to an account
designated by the Investor all amounts due to the Company or any Subsidiary
under such operating agreement.
 
(p) Environmental Condition.  The Investor shall have received all reports and
notices concerning the environmental condition of the Oil and Gas Properties
available to Company and shall be satisfied with the environmental condition
thereof.
 
(q) Subordination Agreement.  The Investor shall have received a subordination
agreement dated as of the Closing Date among the Investor, the Company and Berg
McAfee Companies, LLC (“Berg McAfee”), in form and substance satisfactory to the
Investor, pursuant to which all Indebtedness of the Company owing Berg McAfee
and Berg McAfee’s security interest in any assets of the Company shall be
subordinated to the Notes and the Investor’s security interest in such assets.
 
(r) Preferred Shares.  The Company shall have issued to the Investor one share
of the Company’s Series B Preferred Stock pursuant to that certain Stock
Purchase Agreement, dated as of the date hereof, between the Company and the
Investor, such Series B Preferred Stock and such Stock Purchase Agreement to be
in form and substance satisfactory to Investor.
 
(s) Sun Resources Agreement.  The Investor shall have received an amendment to
the Agreement to Purchase Sugar Valley Interest, dated September 9, 2010, as so
amended and as otherwise amended to the date hereof (the “Sugar Valley
Agreement”), between the Company and Sun Resources, such amendment to be in form
and substance satisfactory to the Investor.
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE V
 
CERTIFICATE LEGEND
 
Section 5.1 Legend.
 
Each certificate representing the Notes and the Warrants shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS BLAST ENERGY SERVICES, INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.
 
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1 General Indemnity.
 
The Company agrees to indemnify and hold harmless the Investor (and its
directors, officers, members, partners, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Investor as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein.
 
Section 6.2 Indemnification Procedure.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Any party entitled to indemnification under this ARTICLE VI (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this ARTICLE VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party.  In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the indemnifying party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this ARTICLE VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this ARTICLE VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.
 
The Company shall pay the costs, fees and expenses of the Investor incurred in
connection with the transactions contemplated by the Transaction Documents,
including reasonable diligence and legal fees and expenses and the costs, fees
and expenses associated with title information, recordation or perfection of the
Collateral (as defined in the Security Agreement).  The Investor confirms and
acknowledges that prior to the date of this Agreement the Company has paid to
the Investor $[40,000] to be applied to such legal fees and expenses.  In
addition, the Company shall pay all reasonable fees and expenses incurred by the
Investor in connection with the administration and enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses.
 
 
30

--------------------------------------------------------------------------------

 
 
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue.  The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York.  The Company and the Investor consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law.  The
parties hereby waive all rights to a trial by jury.
 
Section 7.3 Entire Agreement; Amendment.
 
This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the other Transaction Documents,
neither the Company nor the Investor make any representation, warranty, covenant
or undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein.  No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Investor.  Any
amendment or waiver effected in accordance with this Section 7.3 shall be
binding upon the Investor (and its assigns) and the Company.
 
Section 7.4 Notices.
 
 
31

--------------------------------------------------------------------------------

 
 
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
If to the Company:
Blast Energy Services, Inc.
14550 Torrey Chase Blvd. Suite 330
Houston, TX 77014
Tel:  (281) 453-2885
Fax:  (281) 453-2899
Attention:  Andrew Wilson
   
with copies to:
The Loev Law Firm, PC
6300 West Loop South; Suite 280
Bellaire, Texas 77401
Tel:  (713) 524-4110
Fax:  (713) 524-4122
Attention:  David M. Loev
   

If to the Investor:
XXXXXXXXX
 
   
with copies to:
XXXXXXXXX
 
   

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5 Waivers.
 
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
 
32

--------------------------------------------------------------------------------

 
 
 
Section 7.6 Headings.
 
The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
 
Section 7.7 Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.  After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.  The Investor may assign the Notes and its rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company, provided such assignment
is not required to be registered under the Securities Act or under applicable
state securities laws.  Neither the Company nor any Subsidiary may assign its
rights and obligations under any Transaction Document without the prior written
consent of the Investor, which consent may be withheld by the Investor in its
sole discretion.
 
Section 7.8 No Third Party Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
Section 7.9 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
Section 7.10 Survival.
 
The representations, and warranties of the Company and the Investor shall
survive the execution and delivery hereof and the Closing; the agreements and
covenants set forth in ARTICLE I, ARTICLE III, ARTICLE V, ARTICLE VI and ARTICLE
VII of this Agreement shall survive the execution and delivery hereof and
Closing hereunder.
 
Section 7.11 Publicity.
 
The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Investor without the consent of the Investor,
which consent shall not be unreasonably withheld or delayed, or unless and until
such disclosure is required by law, rule or applicable regulation and then only
to the extent of such requirement.
 
 
33

--------------------------------------------------------------------------------

 
 
 
Section 7.12 Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.
 
Section 7.13 Severability.
 
The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.
 
Section 7.14 Further Assurances.
 
From and after the date of this Agreement, upon the request of the Investor, the
Company shall execute and deliver such instruments, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.
 

 
BLAST ENERGY SERVICE INC.
   
By:
/s/ Michael L. Peterson
 
Name: Michael L. Peterson
 
Title:  Chief Executive Officer and President
 

 

 
XXXXXXXXX
   
By:
/s/ XXXXXXXXX
 
Name:  XXXXXXXXX
 
Authorized Signatory
   

 
 
 
 
[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]
S-1

 